Case: 11-13483     Date Filed: 08/22/2012   Page: 1 of 6

                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        _________________________

                               No. 11-13483
                           Non-Argument Calender
                        __________________________

                     D.C. Docket No. 1:11-cv-21489-JAL



DEANNA FARRIS,

                                                        Plaintiff - Appellant,

                                versus

CELEBRITY CRUISES, INC.,
                                                        Defendant - Appellee.

                        __________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                      ___________________________

                               (August 22, 2012)

Before CARNES, MARCUS, and KRAVITCH, Circuit Judges.

PER CURIAM:

     Deanna Farris sued Celebrity Cruises, Inc. for personal injuries she suffered
              Case: 11-13483     Date Filed: 08/22/2012    Page: 2 of 6

while aboard the company’s cruise ship. The district court granted Celebrity

Cruises’ motion for summary judgment, concluding that Farris’ suit is untimely

under the contractual limitations period. Farris appeals, contending that her suit is

timely because the contractual limitations period is invalid.

                                          I.

      Farris bought a ticket to take a cruise on a Celebrity Cruises ship. The

ticket establishes a one-year limitations period for filing a lawsuit to recover

damages for any personal injuries she might suffer on the cruise:

      10.    NOTICE OF CLAIMS AND COMMENCEMENT OF
             SUIT OR ARBITRATION, SECURITY:

             a. TIME LIMITS FOR PERSONAL INJURY . . . CLAIMS:
             NO SUIT SHALL BE MAINTAINABLE AGAINST
             [CELEBRITY CRUISES] . . . UNLESS . . . SUIT IS
             COMMENCED (FILED) WITHIN ONE YEAR (1) FROM
             THE DATE OF SUCH INJURY . . . , NOTWITHSTANDING
             ANY PROVISION OF LAW OF ANY STATE OR
             COUNTRY TO THE CONTRARY.

The ticket also provides: “ON CRUISES WHICH NEITHER EMBARK,

DISEMBARK NOR CALL AT ANY PORT IN THE UNITED STATES,

[CELEBRITY CRUISES] SHALL BE ENTITLED TO ANY AND ALL

LIABILITY LIMITATIONS, IMMUNITIES AND RIGHTS APPLICABLE TO




                                          2
                 Case: 11-13483         Date Filed: 08/22/2012        Page: 3 of 6

IT UNDER THE ‘ATHENS CONVENTION’ . . . .”1

       On May 9, 2009, Farris boarded a Celebrity Cruises ship in Amsterdam,

Holland. The ship did not depart from, disembark at, or stop at any United States

port during Farris’ fourteen-day cruise. On May 15, 2009, Farris suffered injuries

while she was on the ship. About two years later, on April 28, 2011, Farris filed a

lawsuit against Celebrity Cruises to recover for those injuries, asserting claims for

negligence and recklessness. Celebrity Cruises filed a motion for summary

judgment. The district court granted that motion, concluding that Farris’ suit is

untimely because she filed it after the one-year contractual limitations period had

run.

                                                  II.

       We review de novo a district court’s grant of summary judgment and draw

“all inferences and review[] all evidence in the light most favorable to the

non-moving party.” Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011).

“Summary judgment is appropriate only if ‘the movant shows that there is no

       1
         The Athens Convention is a multilateral treaty consisting of the Athens Convention
Relating to the Carriage of Passengers and Their Luggage by Sea, Dec. 13, 1974, 1463 U.N.T.S.
19, and the Protocol to the Athens Convention Relating to the Carriage of Passengers and Their
Luggage by Sea, Nov. 19, 1976, 1545 U.N.T.S. 339. The Athens Convention provides that
“[a]ny action for damages arising out of the . . . personal injury to a passenger . . . shall be time-
barred after a period of two (2) years.” 1463 U.N.T.S. at 25. The United States is not a party to
the Athens Convention. Wajnstat v. Oceania Cruises, Inc., — F.3d —, No. 11-13670, 2012 WL
2332841, at *1 n.2 (11th Cir. June 20, 2012).

                                                   3
              Case: 11-13483     Date Filed: 08/22/2012    Page: 4 of 6

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)).

      The statute of limitations for a maritime tort claim is three years. See 46

U.S.C. § 30106. It is well established, though, that parties may agree to shorten a

statutory limitations period, “provided that the shorter period itself [is] reasonable”

and there is “no controlling statute to the contrary.” Order of United Commercial

Travelers of Am. v. Wolfe, 331 U.S. 586, 608, 67 S. Ct. 1355, 1365 (1947).

Congress has precluded the owner of a “vessel transporting passengers . . .

between ports in the United States, or between a port in the United States and a

port in a foreign country” from contracting for a limitations period for maritime

personal injury claims that is “less than one year after the date of the injury.” 46

U.S.C. § 30508(b)(2).

      Although Farris filed her lawsuit after the one-year contractual limitations

period had run, she contends that her suit is timely because, under her

interpretation of 46 U.S.C. § 30508(b)(2), parties may not contractually shorten

the three-year statute of limitations contained in 46 U.S.C. § 30106 unless the ship

at issue entered a United States port. She argues that the three-year statute of

limitations applies because the cruise ship on which she traveled never entered a

United States port. Farris alternatively argues that, even if the three-year statute of

                                           4
               Case: 11-13483     Date Filed: 08/22/2012    Page: 5 of 6

limitations does not apply, the two-year limitations period provided for by the

Athens Convention applies because the ticket references that treaty. And because

she filed her suit within two years of suffering her injuries, her suit is timely.

      Neither of Farris’ arguments is persuasive. First, Farris misreads 46 U.S.C.

§ 30508(b)(2). Parties are generally allowed to contract for a shorter limitations

period than that provided by statute, see Order of United Commercial Travelers of

Am., 331 U.S. at 608, 67 S.Ct. at 1365, and 46 U.S.C. § 30106, which establishes

the three-year statute of limitations for maritime torts, does not prohibit parties

from contractually shortening that limitations period. Nor does 46 U.S.C. §

30508(b)(2). The plain language of that statutory provision provides that a cruise-

ship owner cannot shorten the limitations period to less than one year if the cruise

ship entered a United States port. See 46 U.S.C. § 30508(b)(2). It does not mean,

as Farris argues, that parties may not contractually shorten the statutory limitations

period if the cruise ship does not enter a United States port.

      Second, Farris’ reliance on the Athens Convention is misplaced. The ticket

provides that Celebrity Cruises, not Farris, is entitled to rights under the Athens

Convention. And, although that treaty establishes a two-year limitations period

for personal injuries, see 1463 U.N.T.S. at 25, the ticket does not incorporate that

limitations period. Instead, it establishes a one-year limitations period

                                           5
               Case: 11-13483     Date Filed: 08/22/2012    Page: 6 of 6

“NOTWITHSTANDING ANY PROVISION OF LAW OF ANY STATE OR

COUNTRY TO THE CONTRARY.”

      Because there is no “controlling statute to the contrary,” Order of United

Commercial Travelers of Am., 331 U.S. at 608, 67 S.Ct. at 1365, and because

Farris has not argued that the ticket’s one-year limitations period is unreasonable,

see id., that limitations period is valid and governs Farris’ suit against Celebrity

Cruises. Farris filed her suit after the limitations period had run, so her suit is

barred.

      AFFIRMED.




                                           6